Citation Nr: 0935891	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




REMAND

The appellant had active service from November 1967 to 
November 1969; that service included service in the Republic 
of Vietnam.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO found that new and material 
evidence had been submitted to reopen the appellant's claim 
involving his bilateral hearing loss, and then denied the 
claim on the merits.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring the issue of whether any new and 
material evidence had been submitted to reopen the 
appellant's previously and finally denied claims).  Thus, 
that issue on appeal has been recharacterized as shown on the 
front page of this action.

The record indicates that in March 2009, the Board remanded 
the claim so that the appellant could provide testimony 
before the Board.  Pursuant to 38 C.F.R. § 20.703 (2008), an 
appellant may request a hearing before the Board subject to 
the restrictions of38 C.F.R. § 20.1304 (2008).  A hearing on 
appeal will be granted if an appellant, or his 
representative, expresses a desire to appear in person.  See 
38 C.F.R. § 20.700 (2008).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2008), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.

Thus, in order to ensure full compliance with due process 
requirements, the claim was remanded to the AMC/RO so that a 
hearing could be scheduled.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704, 
20.904(a)(3) (2008). 

A review of the claims folder indicates that such a hearing 
was scheduled for Thursday, June 18, 2009.  The RO sent 
notification of said hearing, on May 13, 2009, to the 
following address:

#34
2325 W. Wisconsin Ave.
Milwaukee, WI  53233

This was the same address that a copy of the Board's Remand 
was sent thereto.  Unfortunately, this address, per the 
claims folder, may not have been correct.  This was 
discovered when the Board's Remand was returned to the Board 
as being undeliverable.  The Board, and later the RO, 
discovered that the address that should have been used was as 
follows:

1108 North Milwaukee Street
Unit 140
Milwaukee, Wisconsin  53202

Despite the fact that the claims folder contains information 
indicating that the first address was incorrect, a second 
notice concerning the hearing was sent to that same address 
on June 3, 2009.  It is noted that the RO did not use that 
address when it sent the appellant a letter eight days later 
telling him about his VA benefits.  The RO used the second 
address.  

The Board would note that a third address appears in the 
claims folder.  That address is:

1300 W. Silver Spring Drive
Glendale, Wisconsin  53209

The third address was used on a piece of mail that was sent 
to the appellant on June 22, 2009.  Unfortunately, that piece 
of mail was returned as undeliverable.  

As reported above, a hearing before a Veterans Law Judge was 
scheduled for June 18, 2009, at the Milwaukee RO.  The 
appellant did not present himself for that hearing.  A note 
appears in the claims folder that the original hearing 
notification letter was not returned.  However, the note also 
states that another letter reminding the appellant of the 
hearing was sent on June 22, 2009 - four days after the 
hearing was originally scheduled.

Upon reviewing these various documents and notes contained in 
the claims folder, it is unclear to the Board whether the 
appellant ever received timely notification of the hearing 
that was scheduled for June 18, 2009.  Because of this 
confusion and the possibility that the appellant received 
notification of the hearing after the hearing was originally 
scheduled, it is the determination of the Board that the 
claim should once again be returned to the RO/AMC (Appeals 
Management Center in Washington, DC) so that another hearing 
before the Board may be rescheduled.  To not do otherwise 
would be prejudicial to the appellant and could mean, if the 
Board issued a decision on the merits of the appellant's 
claim, that the decision could be vacated by the United 
States Court of Appeals for Veterans Claims (Court).  Hence, 
this case is REMANDED to the RO/AMC for the following 
development:

The RO/AMC should contact the appellant 
and obtain his current address and then 
it should schedule the appellant for a 
hearing before a Veterans Law Judge, as 
requested by the appellant.  See 38 
C.F.R. §§ 20.703, 20.704, 20.1304 (2008).  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




